EXHIBIT 10.1



THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of May 15, 2020, by and among HAVERTY
FURNITURE COMPANIES, INC., a Maryland corporation (“HFC”), HAVERTYS CREDIT
SERVICES, INC., a Tennessee corporation  (“HCS” and, together with HFC, each, a
“Borrower” and, collectively, the “Borrowers”), the financial institutions party
hereto as lenders (the “Lend-ers”), and TRUIST BANK (successor by merger to
SunTrust Bank), in its capacity as administrative agent for the Lenders (the
“Administrative Agent”) and as issuing bank (the “Issuing Bank”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to a certain Amended and Restated Credit Agreement, dated as of
September 1, 2011 (as amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated as of March 31, 2016, that certain Second
Amendment to Amended and Restated Credit Agreement, dated as of September 27,
2019, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrowers;
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and waive certain Events
of Default, and subject to the terms and conditions hereof, the Lenders are
willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:
1.
Amendments.

a. Section 1.1 of the Credit Agreement is amended by deleting the definition of 
“Excluded Net Cash Proceeds” in its entirety and inserting the following
definition in lieu thereof:
“‘Excluded Net Cash Proceeds’ shall mean (i) any Net Cash Proceeds from the sale
of Inventory in the ordinary course of business, (ii) all condemnation and
casualty proceeds and proceeds from business interruption insurance policies
payable to any Borrower with respect to any of its assets, other than
Collateral, to the extent such Borrower is required to turn over such proceeds
to its landlord or lender under the Havertacq Lease or any documents relating to
any Permitted Real Estate Financing or Sale-Leaseback Transaction permitted
under Section 8.10, (iii) Net Cash Proceeds from the sale of assets, other than
Collateral, to the extent such Net Cash Proceeds are required to be repaid
pursuant to a Permitted Real Estate Financing, (iv) the Net Cash Proceeds from
the 2020 Sale-Leaseback Transaction and (v) the Net Cash Proceeds from the sale
of that certain real property consisting of approximately 16.41 acres located on
the northeast corner of Exchange Circle, Coppell, Texas 75019, and related
rights, privileges, appurtenances and licenses in any way related to such real
property, for an aggregate purchase price that is expected to be approximately
$5,200,000.”



--------------------------------------------------------------------------------

b. Section 1.1 of the Credit Agreement is amended by adding the following
definition in appropriate alphabetical order:
“‘2020 Sale-Leaseback Transaction’ shall mean the Sale-Leaseback Transaction
with respect to the Borrowers’ properties located at 770 Gateway Blvd, Coppell,
TX 75019, 7100 Havertys Way, Lakeland, FL 33805 and 1720 Port Walthall, Colonial
Hts, VA 23834, for an aggregate sale price of approximately $70,000,000.”
c. Section 7.1 of the Credit Agreement is amended by replacing subsection (b)
thereof in its entirety with the following:
“(b) Within forty-five (45) days (or, solely in the case of the fiscal quarters
ended June 30, 2020, September 30, 2020 and December 31, 2020, such later date
as the Borrowers are permitted to report their quarterly financial statements to
the Securities and Exchange Commission, giving effect to the Releases issued by
the Securities and Exchange Commission in response to the potential effects of
the coronavirus disease 2019, not to exceed ninety (90) days) after the last day
of each fiscal quarter in each fiscal year of the Borrowers, the balance sheet
of the Borrowers and their Subsidiaries as at the end of such fiscal quarter,
and the related statement of income and related statement of cash flows for such
fiscal quarter, which financial statements shall set forth in comparative form
(i) such figures as at the end of such fiscal quarter during the previous fiscal
year and for such fiscal quarter during the previous fiscal year and (ii) as
contained in the Borrowers’ and their Subsidiaries’ projections and forecast
delivered to the Administrative Agent pursuant to Section 7.5(d) for such
periods, all of which shall be on a consolidated basis with the other Credit
Parties and shall be certified by an Authorized Signatory of the Administrative
Borrower to be, in his or her opinion, complete and correct in all material
respects and to present fairly in accordance with GAAP the financial position of
the Credit Parties, as at the end of such period and the results of operations
for such period, subject only to normal year-end adjustments and lack of
footnotes.”
d. Section 8.1 of the Credit Agreement is amended by replacing subsection (f)
thereof in its entirety with the following:
“(f) Permitted Real Estate Financing and Indebtedness arising under
Sale-Leaseback Transactions permitted under Section 8.10; provided that the sum
of (1) the aggregate purchase price of all properties sold and leased back after
the Second Amendment Date in Sale-Leaseback Transactions permitted under Section
8.10 (excluding the 2020 Sale-Leaseback Transaction), plus (2) the aggregate
outstanding principal amount of Permitted Real Estate Financing incurred after
the Second Amendment Date, plus (3) the Net Real Estate Exchange Value incurred
after the Second Amendment Date does not exceed $100,000,000 in the aggregate;”
e. Section 8.7(j) of the Credit Agreement is amended by adding the following
proviso at the end thereof:
“; provided that any store temporarily closed by the Borrowers for up to one
hundred twenty (120) days during the period from March 15, 2020 through December
31, 2020 shall be deemed to have been open for purposes of the foregoing
covenant.”



--------------------------------------------------------------------------------

f. Section 8.10 of the Credit Agreement is amended by replacing such Section in
its entirety with the following:
“Section 8.10 Sales and Leasebacks.  No Credit Party shall, or shall permit any
Subsidiary of a Credit Party to, enter into any arrangement, directly or
indirectly, with any third party whereby such Credit Party or such Subsidiary,
as applicable, shall sell or transfer any property, real or personal, whether
now owned or hereafter acquired, and whereby such Credit Party or such
Subsidiary, as applicable, shall then or thereafter rent or lease as lessee such
property or any part thereof or other property which such Credit Party or such
Subsidiary intends to use for substantially the same purpose or purposes as the
property sold or transferred (each such transaction, a “Sale-Leaseback
Transaction”); provided that the Borrowers may engage in (x) Sale-Leaseback
Transactions so long as the sum of (1) the aggregate purchase price of all
properties sold and leased back after the Second Amendment Date in such
Sale-Leaseback Transactions (excluding the 2020 Sale-Leaseback Transaction),
plus (2) the aggregate outstanding principal amount of Permitted Real Estate
Financing incurred after the Second Amendment Date, plus (3) the Net Real Estate
Exchange Value incurred after the Second Amendment Date does not exceed
$100,000,000 in the aggregate and (y) the 2020 Sale-Leaseback Transaction.”
g. All references to “Second Amendment Date” contained in the following Sections
of the Credit Agreement are hereby amended by replacing such references with
“Third Amendment Date”: Section 5.1(u) (Solvency), Section 5.1(dd) (OFAC) and
Section 6.23 (Intellectual Property Pledge).
2. Waiver of Events of Default.  The Administrative Agent and the Lenders hereby
waive any Default or Event of Default that may have occurred under Sections
9.1(c) of the Credit Agreement as a result of any temporary store closures prior
to the date of this Amendment to the extent such stores would be deemed open
under Section 8.7(j) of the Credit Agreement after giving effect to this
Amendment (including, without limitation, any Default or Event of Default that
otherwise would have resulted from a breach of any representation or warranty
given or deemed given as if no such store closures had occurred).
3. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of costs and expenses incurred in connection with this Amendment or the Credit
Agreement to the extent required under Section 11.2 of the Credit Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Administrative Agent to the extent invoiced) and (ii) executed
counterparts to this Amendment from the Borrowers, each of the Guarantors (if
any) and the Lenders.
4. Representations and Warranties.  To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders and the Administrative Agent:
(a) Each of the Borrowers and each of its Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
-has all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, except where a
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect;
(b)    The execution, delivery and performance by each Credit Party of this
Amendment, the Credit Agreement, as amended hereby, and the other Loan Documents
to which it is a party are within such Credit Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member action;

--------------------------------------------------------------------------------

(c) The execution, delivery and performance by the Borrowers of this Amendment,
and by each Credit Party of the other Loan Documents to which it is a party (i)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to either of the Borrowers or any of such Borrower’s Subsidiaries
or any judgment, order or ruling of any Governmental Authority and (iii) will
not result in or require the creation or imposition of any Lien upon or with any
Credit Party except Permitted Liens;
(d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general;
(e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof. Without limiting the
foregoing, the Credit Parties have complied with the requirements of (i) Section
7.6(a) of the Credit Agreement, (ii) Section 6.06 of the Security Agreement and
(iii) Section 6.09(f) of the Security Agreement;
(f) Since the Second Amendment Date, no Credit Party or any Subsidiary of any
Credit Party has (i) formed or acquired any direct or indirect Subsidiary or
(ii) opened or acquired any deposit account, disbursement account or security
account other than any Excluded Account; and
(g) There is no litigation, legal or administrative proceeding, investigation,
or other action of any nature pending or, to the knowledge of the Credit
Parties, threatened against or affecting any Credit Party, any Subsidiary of any
Credit Party or any of their respective properties that could reasonably be
expected to have a Material Adverse Effect, except as disclosed in the 10K filed
by the Borrowers with the Securities and Exchange Commission on March 5, 2020.
5. Effect of Amendment.  Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
6. Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
7. No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

--------------------------------------------------------------------------------

8. Costs and Expenses.  The Borrowers agree to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.
9. Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
10. Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
11. Entire Understanding.  This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.
12. Reaffirmations and Acknowledgments.


(a) Reaffirmation.  Each Borrower ratifies and confirms the terms of the Credit
Agreement as amended hereby and all promissory notes issued thereunder.  Each
Borrower acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of the Borrowers to
the Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Credit Agreement (i) is and shall continue to be a primary obligation of the
Borrowers, and (ii) is and shall continue to be in full force and effect in
accordance with its terms.


(b) Acknowledgment of Perfection of Security Interest. Each Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


[Signature Pages To Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers, by their respective
authorized officers as of the day and year first above written.


BORROWERS:


HAVERTY FURNITURE COMPANIES, INC.




By: /s/ Richard B. Hare
 Name:  Richard Hare
Title:  Executive Vice President and
           Chief Financial Officer




HAVERTYS CREDIT SERVICES, INC.




By: /s/ Richard B. Hare

Name:  Richard Hare
 Title:  President



--------------------------------------------------------------------------------



TRUIST BANK (successor by merger to SunTrust Bank), as Administrative Agent, as
Issuing Bank and as Lender




By: /s/ Stephen D. Metts 
Name: Stephen D. Metts
Title:  Director







